Smith, C. J.,
delivered the opinion of the court.
We are of the opirion that the limitation of three years provided by section 3099, Code of 1906, governs; for the reason that the writings here in question, taken singly or ■collectively, do not set forth the terms of any contract entered into between the parties thereto, but simply show that appellee has collected from appellant a less sum of money for transporting lumber than under the law it *409should have, hy reason of which, we will assume, the law imposes an obligation upon appellant to account to appellee for the difference between the money which it actually and that which it should have paid, thereby giving rise to a contract, the terms of which are not express, hut are implied hy law, so that the case comes squarely within Buntyn v. Building & Loan Ass’n. 86 Miss. 454, 38 So. 345.

Reversed} and judgment here for appellants